914 So. 2d 528 (2005)
Marc H. GOLD and Barbara A. Gold, Appellants,
v.
Rocky RODRIGUEZ, as Broward County Property Appraiser, and Gaylord A. Wood, Jr., Appellees.
No. 4D04-3391.
District Court of Appeal of Florida, Fourth District.
November 23, 2005.
Barbara A. Heyer of Heyer & Associates, P.A., Fort Lauderdale, for appellants.
Gregory Durden of Gregory Durden, P.A., Fort Lauderdale, for appellee Rocky Rodriguez.
J. Christopher Woolsey of the Law Offices of J. Christopher Woolsey, LLC, Fort Lauderdale, for appellee Gaylord A. Wood, Jr.
PER CURIAM.
This is an appeal from an order denying a motion for attorney's fees and sanctions after a remand following an appeal in this court. See Markham v. Gold, 866 So. 2d 777 (Fla. 4th DCA 2004). We hold that the trial judge did not abuse her discretion in finding that the property appraiser's attorney's conduct in connection with false and frivolous allegations contained in an amended complaint was not sufficiently egregious to merit the imposition of sanctions against him. See Moakley v. Smallwood, 826 So. 2d 221 (Fla.2002); Bitterman v. Bitterman, 714 So. 2d 356 (Fla.1998). The trial court declined to find that the attorney acted "in bad faith, vexatiously, *529 wantonly, or for oppressive reasons." Moakley, 826 So.2d at 224; Bitterman, 714 So.2d at 365. Based on the record before us, we cannot conclude that the trial court committed legal error. Consequently, the outcome of the matter was properly reposed in the court's discretion.
Affirmed.
STEVENSON, C.J., POLEN and SHAHOOD, JJ., concur.